Citation Nr: 0335110	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as including sleeplessness and poor 
memory.

2.  Entitlement to service connection for diarrhea and 
hiatal hernia.

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to service connection for a disability 
manifested by headaches.

5.  Entitlement to service connection for a disability 
manifested by hip pain.

6.  Entitlement to service connection for a disability 
manifested by joint pain and swelling.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for skin rashes.

9.  Entitlement to service connection for a disability 
manifested by swallowing difficulty.

10.  Entitlement to service connection for sinusitis and 
rhinitis.

11.  Entitlement to service connection for a hemorrhoidal 
disorder.

12.  Entitlement to service connection for multiple 
chemical sensitivities.

13.  Entitlement to service connection for right wrist 
ulnar median neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On January 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact appellant and request him 
to provide any additional, relevant 
medical records that he may have in his 
possession, as well as the complete 
names and addresses of any physicians 
or medical facilities which have 
provided him relevant treatment prior, 
during, and subsequent to his periods 
of active service/Reserves duty for 
training (DUTRA).  The appellant had 
active Army service from October 1974 
to December 1976 and active service as 
an activated Naval Reserve member from 
December 1990 to May 1991 (including 
from December 1990 to April 1991 in 
Southwest Asia in support of Operation 
Desert Shield/Storm).  He apparently 
had other unverified periods of duty 
for training (DUTRA) subsequent to that 
active service period (including active 
duty for training [ACDUTRA] in May 31-
June 12, 1987, July 14-28, 1990, and 
October 27-November 16, 1990), 
apparently ending in 1992.  His service 
number was 246942163.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers.  
Additionally, ask him to provide 
verification of any DUTRA dates and 
identify specifically the military 
(reserve) units he was assigned to.

2.  After he replies, and whether he 
provides specific information about 
reserve units, please directly contact 
the appropriate service department 
(including, but not limited to, the 
Alabama Army National Guard and the 
Alabama Naval Reserve, 24th Detachment, 
1424th MCB [Mobile Construction 
Battalion]), to request written 
verification of appellant's inactive 
duty training (INACDUTRA)/active duty 
for training (ACDUTRA) dates.  

3.  Directly request all identified 
military units that appellant was 
assigned to search for any (a) 
additional DUTRA and active service 
medical records (including, but not 
limited to, outpatient and hospital 
records, etc.) and (b) 
personnel/administrative records; and 
any such records should be associated 
with the claims folders.  In the event 
that records are unavailable, or there 
are no more records, this should be 
noted in writing in the claims folders.  

4.  Ask the appellant to identify all 
VA and non-VA health care providers 
that have treated him prior and 
subsequent to his October 1974-December 
1976 initial period of active service.  
Obtain records from each health care 
provider the appellant identifies, 
including, but not limited to: Any 
additional records of treatment 
received on or about September 1994 at 
Keesler Air Force base, Mississippi.

5.  Request appellant to provide any 
relevant employment medical records 
that he may have in his possession 
(such as any pre-employment/employment 
examinations), as well as the complete 
name and address of any former and/or 
present employer(s).  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folders.  

6.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility for 
appropriate VA physicians (as determined 
by the medical personnel at the facility) 
to review the claims folders, examine 
appellant, and render opinions, with 
degree of probability expressed in terms 
of is it as likely as not, as to:  
	
A.  Does appellant have any currently 
manifested psychiatric disabilities 
(claimed as including sleeplessness and 
poor memory), diarrhea and hiatal hernia, 
a respiratory disability, a disability 
manifested by headaches, a disability 
manifested by hip pain, a disability 
manifested by joint pain and swelling, 
tinnitus, skin rashes, a disability 
manifested by swallowing difficulty, 
sinusitis and rhinitis, a hemorrhoidal 
disorder, multiple chemical 
sensitivities, and right wrist ulnar 
median neuropathy?
	
B.  If any such disabilities are 
currently manifested, are they causally 
or etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active service 
in the Persian Gulf) (versus other 
causes)?  

C.  If any such disabilities preexisted 
military duty, did they undergo a 
permanent increase in severity beyond 
natural progression during military duty?  

The entire claims folder should be 
reviewed by the examiners prior to 
examinations.  All indicated tests and 
studies should be accomplished.  The 
examiners should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the reports.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





